Cardona, PJ.
Appeal from a judgment of the Supreme Court (Sackett, J), entered August 22, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
While an inmate at Oneida Correctional Facility in Oneida County, petitioner’s request for an area of preference transfer was denied based upon his failure to complete recommended programming and negative removal from the Alcohol and Substance Abuse Treatment program (hereinafter AS AT). *1092Petitioner filed a grievance seeking, among other things, corrections to his institutional records so as to indicate completion of a substance abuse treatment program and honoring his transfer request. The grievance was denied and petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, prompting this appeal.
Since petitioner’s institutional records reflect that he did not successfully complete recommended programming at Oneida Correctional Facility and was negatively removed from ASAT, the denial of his transfer request was not irrational or arbitrary and capricious (see Matter of Lugo v Goord, 49 AD3d 1114, 1114-1115 [2008], lv denied 10 NY3d 714 [2008]). In any event, petitioner has no right to choose the correctional facility where he will be incarcerated and, on the facts presented herein, we decline to interfere with respondent’s broad discretion with regard to whether petitioner’s transfer was warranted (see id. at 1115; Matter of Partee v Bennett, 253 AD2d 950 [1998]).
To the extent that petitioner challenges the accuracy of his institutional records with respect to his completion of an ASAT program, Supreme Court properly noted that requests for corrections of allegedly erroneous information contained in such records are to be pursued in accordance with the procedures set forth in 7 NYCRR part 5 (see 7 NYCRR 5.50, 5.51, 5.52; see also Matter of Rivera v Selsky, 49 AD3d 1115 [2008]; Matter of Cullum v Goord, 45 AD3d 1212 [2007]).
Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mercure, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed, without costs.